Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the 2019 Subject Matter Eligibility Guidance the previous rejection under 35 U.S.C. 101 is herein withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-13,15-19 and 21-33 are allowed; claims 5, 14 and 20 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 17, 29 and 30 recite, inter alia, determining, based on a coverage enhancement (CE) level of a wireless node, a positioning accuracy for the wireless node; and estimating a position of the wireless node based on at least one first measurement of a first reference signal, a measurement of a time for the PRS to travel to the wireless node, and the determined positioning accuracy.  
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole and in view of the PTAB decision. Hence the claims are allowed for that reason.   
Dependent Claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DINH NGUYEN/Primary Examiner, Art Unit 2647